DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/723,497 for an “L” BRACKET CLOSED WALL CONNECTOR, filed on 12/20/2019.  Claims 1-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: RN 230d-m, 242, 700, 710.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “600” has been used to designate both a wall panel and method.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: RN 610.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because it appears that Fig. 9 is mislabeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the connection" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10 and 12-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by diGirolamo (U. S. Pat. 7,299,593).
Regarding claim 1, diGirolamo teaches a closed wall connector comprising: an “L” shaped bracket (10), the “L” shaped bracket including a horizontal leg (16) and a vertical leg (12), the horizontal leg including a first plurality of apertures (20, 22), and the vertical leg including a second plurality of apertures (14); a first plurality of fasteners (screws or bolts) configured to connect the horizontal leg to a base (70) through the first plurality of apertures; and a second plurality of fasteners (screws or bolts) configured to connect the vertical leg to a wall panel (Fig. 5; including 50, 120 and wall members shown therein) through the second plurality of apertures.










    PNG
    media_image1.png
    561
    544
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (1st plurality of apertures)][AltContent: textbox (2nd plurality of apertures)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (vertical leg)][AltContent: arrow]




[AltContent: arrow]
[AltContent: textbox (horizontal leg)]





	Regarding claim 2, diGirolamo teaches the connector of claim 1 wherein the base is a floor.
Regarding claim 3, diGirolamo teaches the connector of claim 1 wherein the base is a foundation.
Regarding claim 4, diGirolamo teaches the connector of claim 1 wherein the base is a ceiling (overlying support structure, col. 4, lines 40-46).

Regarding claim 7, diGirolamo teaches a wall comprising: an “L” shaped bracket, the “L” shaped bracket including a horizontal leg and a vertical leg, the horizontal leg including a first plurality of apertures, and the vertical leg including a second plurality of apertures; a first plurality of fasteners connecting the horizontal leg to a base through the first plurality of apertures; a wall panel (Fig. 5; including 50, 120 and wall members shown therein) including a bottom plate (114), a top plate (116), and sheathing (120, on left side as shown in Fig. 5); and a second plurality of fasteners connecting the vertical leg to at least one of the bottom plate, the top plate, and the sheathing through the first plurality of apertures (indirectly since all members are connected).
Regarding claim 8, diGirolamo teaches the connector of claim 7 wherein the base is a floor.
Regarding claim 9, diGirolamo teaches the connector of claim 7 wherein the base is a foundation.
Regarding claim 10, diGirolamo teaches the connector of claim 7 wherein the base is a ceiling (overlying support structure, col. 4, lines 40-46).
Regarding claim 12, diGirolamo teaches the connector of claim 7 wherein the first plurality of fasteners is a plurality of screws.
Regarding claim 13, diGirolamo teaches the connector of claim 7 wherein the wall panel further includes drywall (120).
Regarding claim 14, as best understood, diGirolamo teaches the connector of claim 13 wherein the drywall is held up from an end of the wall panel to facilitate the connection with the vertical leg.
Regarding claim 15, diGirolamo teaches the connector of claim 7 wherein the bottom plate is routed out to accommodate the first plurality of fasteners.
Claim(s) 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stauffer et al. (U. S. Pat. 9,091,056).
Regarding claim 17, Stauffer teaches method of installing a wall comprising: receiving an “L” shaped bracket (4), the “L” shaped bracket including a horizontal leg (7) and a vertical leg (5), the horizontal leg including a first plurality of apertures (6), and the vertical leg including a second plurality of apertures (6); connecting the horizontal leg to a base with a first plurality of fasteners (18) through the first plurality of apertures; placing a wall panel (2 as part of a wall panel for a wall system (not shown, col. 1, lines 16-21) against the horizontal leg and adjacent to the vertical leg; and connecting the wall panel to the vertical leg with a second plurality of fasteners (18) through the second plurality of apertures.
[AltContent: textbox (2nd plurality of apertures)][AltContent: textbox (1st plurality of apertures)]
    PNG
    media_image2.png
    615
    565
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]



[AltContent: textbox (horizontal leg)][AltContent: textbox (vertical leg)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (floor foundation)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (wall panel is placed against the horizontal leg and adjacent to the vertical leg)]






Regarding claim 20, Stauffer teaches the method of claim 17 wherein the first plurality of fasteners is a plurality of anchor bolts and nuts or a plurality of screws.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over diGirolamo (U. S. Pat. 7,299,593) in view of Leek (U.S. Pat. 5,611,179).
Regarding claims 5 and 11, diGirolamo teaches the connector of claims 1 and 7, wherein the first plurality of fasteners is a plurality of anchor bolts but does not teach that the first plurality of fasteners is a plurality of nuts.  Leek, however, teaches the use of anchor bolts and nuts to securely attach a foundation plate to the foundation.  It would have been obvious to one of ordinary skill in the art, .
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over diGirolamo (U. S. Pat. 7,299,593) in further view of Piazzalunga (U.S. Pat. 4,078,345).
Regarding claim 16, diGirolamo teaches the connector of claim 7 but does not teach at least one base board at an end of the wall panel.  Piazzalunga, however teaches at least one base board (51) is attached to an end of a wall panel (6) in order to provide protection to the bottom of the wall panel.  It would have been obvious, therefore, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct at least one base board at an end of the wall panel in order to cover the joint between the wall surface and the foundation.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. (U. S. Pat. 9,091,056) in further view of Piazzalunga (U.S. Pat. 4,078,345).
Regarding claim 18, Stauffer teaches the connector of claim 17 but does not teach at least one base board at an end of the wall panel.  Piazzalunga, however teaches at least one base board (51) is attached to an end of a wall panel (6) in order to provide protection to the bottom of the wall panel.  It would have been obvious, therefore, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct at least one base board at an end of the wall panel in order to cover the joint between the wall surface and the foundation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        January 13, 2021